Citation Nr: 1724326	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  10-48 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) with major depression, currently rated 30 percent disabling prior to October 7, 2013, and 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant's representative (in lieu of the appellant)


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970, and from March 1974 to October 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2008, December 2008, and June 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which ultimately granted service connection for PTSD with major depression, with a 30 percent disability rating assigned, effective January 24, 2008.

The claim was remanded in April 2013 for additional development.

In an October 2014 rating decision, an increased rating of 50 percent was granted, effective October 7, 2013.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher initial rating for PTSD with major depression remains before the Board.

This case was again before the Board in January 2015.  At that time, the Board noted that the Veteran was scheduled to present testimony before a Veterans Law Judge during a videoconference hearing in October 2011; however, the Veteran failed to appear for the hearing.  The Board noted that the file demonstrates that notice of the hearing was sent to the Veteran and his attorney and a statement as to why the Veteran failed to appear was not submitted.  The Board went on to find that the Veteran later requested a new hearing before the Board at the local RO.  (The second hearing request was presented in an extra October 2014 VA Form 9, after the appeal had already been perfected by the November 2010 VA Form 9 that included the original request for a hearing that had been scheduled for October 2011.)  The Board concluded that a remand was necessary to provide the Veteran with the requested hearing.  A new Board hearing was scheduled and the case reassigned to the undersigned Veterans Law Judge to conduct the hearing and complete appellate review of the case.

The additional Board hearing was scheduled for February 2016; the Veteran was unable to attend this second Board hearing due to illness, but provided a February 2016 written statement expressing his wish to have his attorney proceed with the Board hearing in his stead.  This Board hearing was conducted in February 2016 with the Veteran's attorney offering a presentation before the undersigned Veterans Law Judge.  A transcript of the February 2016 Travel Board hearing is of record.  The Board considers the Veteran's requests for a Board hearing to now have been fulfilled.

The Board observes that the claims-file includes a December 2015 VA Form 21-0958 submitted by the Veteran to initiate an appeal on a number of issues arising from an April 2015 RO rating decision.  The Board is aware of the Court's holding in Manlincon v. West, 12 Vet. App. 238 (1999), but the Board finds that it is not appropriate to take jurisdiction over these issues to remand them for issuance of a statement of the case (SOC) at this time.  VA's Veterans Appeals Control and Locator System (VACOLS) indicates that the AOJ has acknowledged and is processing the December 2015 notice of disagreement at this time, preparing to issue an SOC.  A remand of all of these issues to instruct the RO to process the notice of disagreement, when such processing has already begun, would serve no useful purpose.  In this situation, formal strict adherence to the holding in Manlincon is not reasonably necessary as the purpose of that holding has already been satisfied in this case (as the RO has begun action to prepare an SOC).  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case features the Veteran's contention that his service-connected PTSD has been more severely disabling than the assigned disability ratings reflect during the period for consideration from January 2008 to the present.  The Veteran's February 2016 written statement expressed his contention that "my service-connected mental health condition should have been rated higher than 30 percent at all times and higher than 50 percent at all times."  Also, significantly, the Veteran's February 2016 statement asserted: "My service-connected mental health condition is severe and prevents me from working."  An award of a total disability rating based upon individual unemployability due to service-connected disability (TDIU) is a component of a claim for a higher rating when the Veteran presents evidence of unemployability due to the disability with a rating on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Veteran's February 2016 written statement specifically directed attention to the importance of his VA mental health treatment records to this appeal: "I receive mental health treatment at the VA Medical Center and want those records to be included in the Hearing of my case."  However, the Veteran's claims-file before the Board does not currently contain a complete set of the pertinent VA treatment records.  The Board observes that the RO's last regular opportunity to develop / update the evidentiary record for the psychiatric rating issue on appeal was prior to the Board's January 2015 remand; the proper processing of the January 2015 Board remand featured only the arrangement of a Board hearing and not a return of the case to the RO for any development, readjudication, and issuance of a new supplemental statement of the case (SSOC); the last such proceeding was completed with the issuance of the most recent SSOC in October 2014.

Nevertheless, the Board notes that the Veteran has other pending claims (other than the claim before the Board at this time) that have separately prompted the insertion of recent VA treatment records into the Veteran's claims-file.  The most recently added sets of VA medical records cover treatment, including mental health treatment, from approximately April 2016 to October 2016 (in addition to a separate April 2015 compensation and pension examination report).  The next most recently added set of VA medical records was added to the claims-file in March 2015.  At the time of the conclusion of the April 2015 set of records, the Veteran was attending ongoing regular psychotherapy sessions with approximately monthly frequency and was specifically scheduled to return for his next appointment in May 2015 (as noted in the March 2015 VA psychiatric report's plan ("RTC 5/11/2015"), consistent with the prior pattern of appointments).  Notably, multiple Mental Health Treatment Plan reports in the available 2016 records document in retrospect (in a log of past comments) that the Veteran had been assessed on May 19, 2015 as "continuing to suffer from depressed mood and PTSD symptoms" such that his mental health treatment plan was "extended by an additional year" at that time.

There are currently no pertinent VA treatment records from late March 2015 to April 2016, a gap period of over a year during which the Veteran is noted to have been receiving continuing pertinent mental health treatment.  The Veteran's February 2016 written statement specifically directed attention to the importance of his VA mental health treatment records to this appeal, and this statement was made near the end of the significant period for which there are no VA records available for review.  The apparently outstanding VA records are constructively of record, would be pertinent evidence in the matter at hand, and must be secured.   See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board also notes that an April 2015 RO rating decision denied several additional claims raised by the Veteran during the pendency of this appeal.  One of those claims was for entitlement to TDIU on the basis of multiple disabilities (some service-connected and some for which the Veteran has pending claims to establish service-connected status).  The Veteran filed a notice of disagreement in December 2015 initiating an appeal on the TDIU issue (along with a number of other issues), and the RO is currently in the process of preparing a statement of the case (SOC) in response to the numerous issues raised in that appeal.  As service connection is currently in effect only for the Veteran's psychiatric disability and now a recently service-connected headache pathology, the Board observes that development regarding the Veteran's impairments of employability associated with his service-connected disabilities may be reasonably expected to include evidence pertinent to assessing the severity of impairment associated with the Veteran's service-connected psychiatric disorder before the Board at this time.  To any extent to which the claims may be inextricably intertwined, the AOJ shall have the opportunity to ensure that any new pertinent development is appropriately considered in the readjudication of the psychiatric disorder rating issue and the readjudication of the case.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

In his VA Form 21-8940 for TDIU, the Veteran reported that he last worked in September 1990 and that he received disability retirement benefits and workers compensation benefits from his former employer.  Records regarding these benefits would assist with adjudication of the current claim, and the Veteran is requested to provide them.  

Also, as the Veteran's service-connected psychiatric disability does not currently meet the schedular criteria for TDIU benefits under 38 C.F.R. § 4.16(a) at any time during the appeal, the RO is requested to consider whether entitlement to extraschedular TDIU is warranted at any time during the appeal period. 

The Board also observes that the Veteran was last afforded a VA psychiatric examination for compensation and pension purposes in October 2013.  Since that time, VA treatment records suggest that the Veteran's mental health was pressured by medical concerns, the Veteran's medical concerns appear to have worsened (his February 2016 statement described "multiple recent surgeries," "severe infections," and "treating physicians have indicated to me that I have had life-threatening infections and cannot travel to the Hearing"), and the Veteran asserted in February 2016 that "[m]y service-connected mental health condition is severe and prevents me from working."  It is not entirely clear whether the evidence indicates a worsening of psychiatric symptoms, in part because the most recent October 2013 VA examination report itself describes some symptoms of significant severity that may be somewhat supportive of potential entitlement to a higher rating.  As this case must be remanded for other reasons, the Board notes that an updated VA psychiatric examination report for compensation rating purposes would be significantly helpful to facilitating informed appellate review (and possibly to the separate TDIU claim currently being processed by the AOJ).  Under the circumstances, the Board finds it reasonable to include a request for a new VA psychiatric rating examination as part of this remand of the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Please request the Veteran to provide all documentation regarding the disability retirement and workers compensation benefits he currently receives from his former employer, including any medical records developed in connection with claims for those benefits.

2.  The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA treatment the Veteran has received for his mental health disability on appeal.  Specifically, the AOJ should ensure that all pertinent VA treatment records from March 2015 to April 2016, and from October 2016 to the present, are available for review in the claims-file.

3.  After the record is determined to be complete, the AOJ should schedule the Veteran for an examination to determine the current severity of his PTSD with major depression.  The examiner should provide findings regarding all related symptoms and describe the severity of these symptoms.  The claims file must be made available to and be reviewed by the examiner.

a. The examiner should provide accurate and fully descriptive assessments of all psychiatric symptoms and should comment upon the frequency or severity of the Veteran's PTSD manifestations.  

b. The examiner should describe the Veteran's functional impairment from his service-connected PTSD in connection with its impact on his daily living and industrial capacity.

A complete rationale for all opinions must be provided.

4.  After completion of the above (and resolution of any inextricably intertwined development and/or adjudication associated with the TDIU claim currently pending issuance of a statement of the case at the AOJ), the AOJ should then review the record and readjudicate the psychiatric rating issue on appeal, to include consideration of TDIU on an extraschedular basis due solely to PTSD, as necessary.  If the appeal remains denied to any extent, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




